Citation Nr: 0215161	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than November 29, 
1995, for the award of a 100 percent disability rating for 
psoriasis.


REPRESENTATION

Appellant represented by:	Mark F. Smith, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to an earlier 
effective date from November 29, 1995.  

The Board also notes that in a March 2002 rating decision the 
RO found that a January 1949 rating decision did not involve 
clear and unmistakable error.  The veteran and his 
representative were notified of this determination by 
correspondence dated March 27, 2002, but have expressed no 
desire to appeal that decision.  Therefore, the Board finds 
the matter listed on the title page of this decision is the 
only issue properly developed for appellate review.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's original claim for entitlement to service 
connection for psoriasis was granted in a February 1946 
rating decision.

3.  In a July 1950 rating decision the veteran's service-
connected psoriasis disability was reclassified as severe 
generalized psoriasis with secondary arthralgia to the hands 
and feet.

4.  A May 1956 rating decision denied entitlement to an 
increased rating for the veteran's service-connected 
psoriasis and arthritis; the veteran was notified of the 
decision by correspondence dated May 22, 1956, but did not 
appeal.

5.  The veteran's claim for entitlement to an increased 
rating for psoriasis was received by the RO on December 4, 
1995.

6.  No evidence included in the record or which may be 
construed as within the constructive possession of VA dated 
earlier than November 29, 1995, and dated within the one year 
period prior to the veteran's claim on December 4, 1995, 
demonstrates entitlement to a 100 percent disability rating 
for psoriasis was factually ascertainable.


CONCLUSION OF LAW

An effective date earlier than November 29, 1995, for the 
award of entitlement to a 100 percent disability rating for 
psoriasis is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes the veteran and his representative were 
informed of the evidence necessary to substantiate his claim 
in the September 1999 rating decision, May 2000 statement of 
the case, and June 2002 supplemental statement of the case 
and that VA's duties have been adequately fulfilled in the 
instant case.  The veteran was also kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background  Service medical records show the veteran was 
treated for psoriasis to the scalp and body.  Records show 
the veteran was separated from active service in 
December 1945.  

A February 1946 rating decision granted entitlement to 
service connection for psoriasis and assigned a 10 percent 
disability rating.  The veteran was notified of the decision 
and his appellate rights by correspondence dated February 13, 
1946, but did not appeal.

A January 1949 rating decision found, in essence, that a 
higher or separate rating for arthritis secondary to 
psoriasis was not warranted.  It was noted that the chief 
medical officer's opinion was that private medical evidence 
indicating a diagnosis of early arthritis due to psoriasis 
was not based upon sound medical principles.  The veteran was 
notified of the decision and his appellate rights by 
correspondence dated February 4, 1949, but did not appeal.

A July 1950 rating decision reclassified the veteran's 
service-connected psoriasis disability as severe generalized 
psoriasis with secondary arthralgia to the hands and feet and 
assigned a 50 percent disability rating.  It was noted that 
an increase was warranted based upon a July 1950 VA medical 
examination which included a diagnosis of hand and feet 
arthralgia secondary to psoriasis.  Service medical records 
dated in May 1950, which included a diagnosis of psoriasis 
complicated by arthritis, were also of record.  The veteran 
was notified of the decision and his appellate rights by 
correspondence dated July 26, 1950, but did not appeal.

A May 1956 rating decision denied entitlement to an increased 
rating for the veteran's service-connected psoriasis and 
arthritis.  It was noted that x-rays revealed arthritic 
involvement of the spine secondary to psoriasis.  The veteran 
was notified of the decision by correspondence dated 
May 22, 1956, but did not appeal.  The April 1956 VA 
examination report also noted that there was no evidence of 
deformity or limitation of motion of any musculoskeletal 
joint.

In correspondence received by the RO on December 4, 1995, the 
veteran requested entitlement to an increased rating for his 
service-connected disability.  In support of his claim the 
veteran provided a copy of correspondence from his private 
physician dated November 29, 1995, which noted he had been 
receiving treatment for several years for psoriasis with 
psoriatic arthritis.  It was also noted that he was 
significantly impaired by these disorders.  In correspondence 
dated in January 1996 the private physician reiterated his 
November 1995 opinion as to the severity of the veteran's 
disability.

In June 1996, the RO granted entitlement to a 100 percent 
disability rating for service-connected psoriasis.  An 
effective date from December 4, 1995, was assigned.  

In correspondence dated in August 1999 the veteran's 
representative, in essence, requested entitlement to an 
earlier effective date.  

In September 1999, the RO granted entitlement to an earlier 
effective date from November 29, 1995.  In was noted, in 
essence, that this earlier effective date was warranted under 
the provisions of 38 C.F.R. § 3.157.

In correspondence dated in January 2000, which the RO 
construed as a notice of disagreement, the veteran's 
representative, in essence, stated retroactive compensation 
was warranted because of an incorrect rating determination in 
February 1949.  

In a July 2000 substantive appeal the veteran's 
representative requested entitlement to retroactive 
compensation from at least as early as January 1, 1988, based 
upon correspondence from the veteran's private physician 
dated in July 2000 demonstrating the veteran was considered 
to have been essentially disabled in 1987.  Copies of 
correspondence dated in February 1955 indicating the veteran 
had been denied employment with a private company because he 
had failed a physical examination, duplicate or cumulative 
private medical reports dated in February 1949, service 
medical records dated in May 1950, and VA correspondence were 
also submitted in support of the claim.

Legal Criteria  VA regulations provide that the effective 
date for an award of disability compensation based on an 
original claim for direct service connection shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, and for reopened 
claims, it shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001). 

VA law also provides that the effective date of an evaluation 
and award of compensation for an increased rating claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).  An earlier effective date 
may be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within 1 year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2001).  

A report of examination or hospitalization which meets 
certain regulatory requirements may be accepted as an 
informal claim if the report relates to a disability which 
may establish entitlement.  38 C.F.R. § 3.157(a) (2001).  
Competent private medical or lay evidence may be accepted as 
an informal claim if it shows a reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b). 

The Court has held that VA medical records are held to be 
within the Secretary's control and are considered to be a 
part of the record whether or not they are associated with 
the record at the time of adjudication.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Court has also held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The United States Court of Appeals (Federal Circuit) has held 
that basic principles of finality and res judicata apply to 
VA adjudication determinations.  That is, a final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided under the clear and 
unmistakable error (CUE) rule.  Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  In the absence 
of CUE, a rating action is administratively final and is not 
subject to further review.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105 (2001).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit upheld prior case law that a breach of a duty to 
assist cannot form the basis for a claim of CUE but held that 
finality did not attach to a rating decision when there was a 
breach of the duty to assist in which the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency. 

The Court subsequently held that the decision in Hayre did 
not require the tolling of an underlying final RO decision 
for a "garden variety" breach of the duty to assist and 
stated that the tolling of finality should be reserved for 
instances of "grave procedural error" that may deprive a 
claimant of a fair opportunity to obtain entitlements 
provided for by law and regulation.  Simmons v. West, 14 Vet. 
App. 84, 90 (2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

Analysis  In this case, the Board finds no evidence included 
in the record or which may be construed as within the 
constructive possession of VA is factually ascertainable that 
an increased 100 percent rating was warranted prior to 
November 29, 1995.  See 38 C.F.R. § 3.400(o)(2).  In fact, 
the Board notes there is no indication that the veteran 
received treatment at a VA medical facility for his service-
connected disability since April 1956 or that prior to his 
December 1995 claim he had undergone a VA evaluation of this 
disorder since April 1956.  The Board finds there is also no 
evidence that the veteran submitted a notice of disagreement 
from the May 1956 rating decision denying his request for an 
increased rating and that there is no evidence of a "grave 
procedural error" related to any final prior decision.  

The Board notes that the veteran's claim as to CUE in a 
January 1949 rating decision was addressed by the RO in March 
2002 and that no correspondence indicating any disagreement 
with that determination has been received.  Although this 
matter has not been developed for appellate review, the Board 
finds a comprehensive review of the evidence of record 
demonstrates no apparent undebatable error in any prior 
rating determinations to warrant additional development.

The Board further finds that the veteran's claim that led to 
the award of a 100 percent rating for psoriasis was received 
on December 4, 1995, and that there is no evidence of any 
prior request for an increased rating subsequent to the May 
1956 rating action.  Although private medical evidence, 
including the November 29, 1995, and July 4, 2000, reports 
are indicative of a more severe disability possibly as early 
as 1987, this information was not provided to the RO prior to 
December 4, 1995.  Moreover, as it is private medical 
evidence, it was not constructively before VA prior to 
December 4, 1995.  Bell, supra.  Therefore, the Board finds 
the veteran's claim for entitlement to an earlier effective 
date must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.




ORDER

Entitlement to an effective date earlier than November 29, 
1995, for the award of a 100 percent disability rating for 
psoriasis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

